NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



ELIZABETH J. GIBBS,                     )
                                        )
             Appellant,                 )
                                        )
v.                                      )    Case No. 2D18-3896
                                        )
BAYVIEW LOAN SERVICING LLC,             )
                                        )
             Appellee.                  )
                                        )

Opinion filed November 8, 2019.

Appeal from the Circuit Court for
Hillsborough County; Laurel M. Lee,
Judge.

Elizabeth J. Gibbs, pro se Appellant.

Jacqueline J. Brown and Sean P.
Belmudez of McCabe, Weisberg &
Conway, LLC, Tampa, for Appellee.



PER CURIAM.

             Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.